NUMBER 13-06-574-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



CITY OF LLANO,	Appellant,


v.

LLANO COUNTY HOSPITAL 
AUTHORITY, ET AL.,	Appellees.


On appeal from the 424th District Court
of Llano County, Texas


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Benavides
 Memorandum Opinion Per Curiam

	Appellant, City of Llano, perfected an appeal from an order entered by the 424th
District Court of Llano, County, Texas in cause number 14989.  A cross-appeal was
perfected by appellees/cross-appellants, LLANO COUNTY HOSPITAL AUTHORITY, ET
AL.   After the record was filed and after the cause was abated pending settlement,
the parties filed a joint motion to dismiss the appeal and cross-appeal.  In the motion,
the parties state that they have resolved and settled all issues in this interlocutory
appeal and that the appeal is now moot.  
	The Court, having considered the documents on file and the joint motion to
dismiss appeal and cross-appeal, is of the opinion that the motion should be granted. 
The joint motion to dismiss appeal and cross-appeal is granted.  The appeal and cross-appeal are DISMISSED.
								PER CURIAM

Memorandum Opinion delivered and 
filed this the 8th day of February, 2007.